Citation Nr: 1013499	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent from December 27, 2004 to January 9, 2006, and 
from April 1, 2006 to January 21, 2009, and in excess of 50 
percent from January 22, 2009, forward, for service-connected 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a sleep disorder, 
including as secondary to service-connected PTSD.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to service-
connected PTSD.

6.  Entitlement to service connection for hiatal hernia, 
including as secondary to service-connected PTSD.

7.  Entitlement to service connection for irritable bowel 
with chronic constipation and diarrhea, including as 
secondary to service-connected PTSD.

8.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and June 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  By the May 2005 rating decision, 
the RO granted service connection and assigned an initial 
noncompensable rating for PTSD, effective from December 27, 
2004.  In a June 2005 rating decision, the RO increased the 
rating to 10 percent, effective the date of the grant of 
service connection.  By the June 2009 rating decision, the RO 
denied the remaining claims.  

In an April 2009 rating decision, the RO increased the rating 
for PTSD from 10 to 50 percent, effective from January 22, 
2009.  In May 2009, the Veteran's representative filed a 
notice of disagreement for the effective date for the grant 
of the 50 percent disability rating for PTSD.  The argument 
presented by the representative addressed the date of the 
increase, not the date of the grant of service connection.  
The Veteran had already perfected an appeal for the initial 
grant of service connection for PTSD, which is before the 
Board at this time.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App 119 
(1999).  In this decision, the Board will address the 
disability rating for the entire appeal period; in essence, 
addressing whether the evidence supports the assignment of a 
50 percent rating prior to January 22, 2009.  The 
representative's argument is not a separate claim for an 
earlier effective date for the increased 50 percent rating 
for PTSD.  Therefore, the issues on appeal have been 
recharacterized as shown above.

The Veteran was granted a temporary total disability rating 
for PTSD from January 10, 2006 to March 31, 2006.  As this is 
the highest disability rating allowed, entitlement to an 
increased rating for this time period is not currently before 
the Board.  

The issue of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  From December 27, 2004 to January 9, 2006, and from April 
1, 2006 to January 21, 2009, the Veteran's PTSD is not 
manifested by occupational and social impairment with 
occasional decreased work efficiency and intermittent periods 
of inability to perform occupational tasks.

2.  From January 22, 2009, forward, the Veteran's PTSD is not 
manifested by occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.

3.  There is no competent evidence of record showing that the 
Veteran currently has bilateral hearing loss for VA 
disability purposes.

4.  Hypertension did not have its onset during active 
service, or within one year after separation from service, or 
result from disease or injury in service.

5.  There is no competent evidence of record showing that the 
Veteran currently suffers from a sleep disorder.

6.  There is no competent evidence of record showing that the 
Veteran currently suffers from GERD.

7.  There is no competent evidence of record showing that the 
Veteran currently suffers from hiatal hernia.

8.  There is no competent evidence of record showing that the 
Veteran currently suffers from irritable bowel with chronic 
constipation and diarrhea.


CONCLUSIONS OF LAW

1.  From December 27, 2004 to January 9, 2006, and from April 
1, 2006 to January 21, 2009, the criteria for a disability 
rating in excess of 10 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2009).

2.  From January 22, 2009, forward, the criteria for a 
disability rating in excess of 50 percent for service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 
9440 (2009).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1112, 1131 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.385 (2009).

4.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


5.  The criteria for entitlement to service connection for a 
sleep disorder have not been met.  38 U.S.C.A. §§  1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

6.  The criteria for entitlement to service connection for 
GERD have not been met.  38 U.S.C.A. §§  1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

7.  The criteria for entitlement to service connection for 
hiatal hernia have not been met.  38 U.S.C.A. §§  1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

8.  The criteria for entitlement to service connection for 
irritable bowel with chronic constipation and diarrhea have 
not been met.  38 U.S.C.A. §§  1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson, 12 Vet. App at 119.  

Service connection for PTSD was granted in the May 2005 
rating decision on appeal and a noncompensable disability 
rating was assigned, effective December 27, 2004.  In a June 
2005 rating decision, the RO granted an increased rating of 
10 percent, effective December 27, 2004.  In March 2007, the 
RO granted a temporary total evaluation for inpatient 
hospital treatment, effective January 10, 2006 to March 31, 
2006; a 10 percent rating was effective from April 1, 2006.  
In April 2009, the RO assigned an increased rating of 50 
percent for the Veteran's PTSD, effective January 22, 2009.

The Veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Anxiety disorders, 
which include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Under this criteria, a 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by medication.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Post-service VA treatment records show that the Veteran 
received VA treatment for his PTSD symptoms.  In December 
2004, the Veteran stated that he still lived in Vietnam and 
had been unemployed for 2 years after being fired for 
fighting.  He also stated that he had insomnia and waking up 
from nightmares.  He denied having hallucinations or 
flashbacks.  The Veteran had fair eye contact and normal 
speech, was logical, and insight and judgment were fair.  
During treatment in January 2005, the physician stated that 
he suspected alcohol and drug use and the Veteran had a 
genuine mood dysregulation that was unclear if it were due to 
PTSD, drug use, or bipolar disorder.  The physician also 
noted that the Veteran was intent on convincing him of 
troubles related to Vietnam experiences, but noted that it 
was curious that he did not seek treatment for 35 years and 
was not sure what to make of him.  The Veteran was diagnosed 
as having alcohol and marijuana dependence and depression.  
PTSD was ruled out.  He was assigned a GAF score of 50.  

The Veteran was afforded a VA examination in April 2005.  At 
that time, he was divorced with two children and unemployed.  
The Veteran was vague when describing his symptoms.  He 
indicated having startle response to airplanes, sounds and 
fireworks; isolating himself; irritability; and insomnia.  He 
stated that he saw his children occasionally.  Mental status 
examination revealed that the Veteran presented as alert, 
lively and cheerful, well-dressed, well-groomed, articulate, 
attractive, and intelligent.  The examiner noted that it was 
known that the Veteran had behavior problems possibly related 
to his military experience.  Thought processes were logical, 
coherent and relevant; speech was well understood; affect was 
excited; and reasoning was good.  The Veteran was well 
oriented to time, place, person, and situation.  Long and 
short-term memory was fairly intact and sensorium was clear.  
The Veteran did exhibit psychomotor agitation and 
restlessness in addition to endorsing symptoms of anxiety, 
panic attacks, depression, sleep problems, crying spells, 
anadenia, and nightmares.  The Veteran also indicated 
obsessional ideations, head and stomach pain, anger and 
temper tantrums, auditory hallucinations, paranoia, suicidal 
ideation in the past, and homicidal ideas.  The examiner 
noted that the Veteran seemed quite dramatic and may have 
over endorsed symptoms of emotional distress.  The examiner 
stated that the Veteran's problems at work and with his 
personal relationships may be associated with his PTSD.  The 
examiner opined that it was as likely as not that the Veteran 
had mild symptoms of PTSD although the possibility of his 
exaggeration must be considered.  The Veteran was diagnosed 
as having PTSD with a GAF score of 60.  The examiner again 
noted that the Veteran's symptoms and Minnesota Multiphasic 
Personality Inventory (MMPI)-II are reflective of 
exaggeration and he was alert, lively and cheerful during the 
interview.  In addition, his background information was quite 
sketchy concerning his overall condition.  

During VA treatment in July 2005, the Veteran complained of 
having symptoms of insomnia, irritability, poor 
concentration, some guilt, "so-so" mood, road rage, 
hypervigilance, isolation, and triggered flashbacks.  Mental 
status examination revealed that the Veteran was alert, fully 
oriented, and neatly dressed.  His speech was rapid, but not 
pressured; concentration was intact; and memory, thoughts, 
perceptions, effect, and judgment were normal.  The Veteran 
had no delusions and insight was intact.  The August 2005, 
September 2005, November 2005, December 2005 evaluations 
mirrored that of July 2005, except the Veteran's mood was 
found to be normal and euthymic.  

In January 2006, the Veteran was admitted for having problems 
with sleep and having recurrent nightmares, coping with 
everyday life, isolation, intrusive memories, chronic 
depression, and anger problems.  In addition to these 
complaints, mental status examination revealed depressed mood 
and sometimes hearing voices.  At the time of admission, the 
Veteran was assigned a GAF score of 40.  The discharge report 
dated March 2006 stated that the Veteran was pleasant, 
cooperative, well-behaved, and participated well with his 
therapy.  The Veteran's condition improved during treatment 
as the intensity of his symptoms was reduced.  The Veteran 
was assigned a GAF score of 46.  

In April 2006, the Veteran was afforded another VA 
examination.  At that time, the Veteran was living with one 
of his sons; his daughter visited occasionally.  He had been 
fired several times from different jobs and the last time he 
was employed was in 2003, though he was actively looking for 
another job.  He complained of not having a social life, 
though he did have some friends previously before he moved 
out of state.  He used to like hunting, but did not go 
anymore.  During the mental status examination, the examiner 
stated that there was nothing to report from the cognitive 
standpoint as pathological findings.  The Veteran did report 
thinking about Vietnam all the time, but only had nightmares 
and sleep disturbances about three or four times a month.  He 
stated that he could not touch anything electric and 
helicopter noise bothered him.  He occasionally lost his 
temper, but overall considered himself a peaceful man.  His 
general behavior was good, he was very polite and was able to 
express himself fluently.  The examiner stated that the 
Veteran was occasionally troubled because of his Vietnam 
memories, but mostly his problem was difficulty with 
fellowmen and superiors in his social contact.  The examiner 
found there was not too much to report about the Veteran.  
The Veteran was diagnosed as having mild PTSD with a GAF 
score of 60.

During treatment in July 2006, it was noted that the 
Veteran's major depressive disorder was in partial remission 
and marijuana abuse was in remission.  The Veteran was in a 
good mood and was smiling and very interactive.  He stated 
that he did not have a nightmare in two weeks and slept well, 
though he still had some anxiety that was controlled with 
medication.  Mental status examination was within normal 
limits.  The Veteran was diagnosed as having PTSD, major 
depressive disorder in partial remission, and marijuana abuse 
in remission.  He was assigned a GAF score of 55.  In 
September 2006, the Veteran continued to have symptoms within 
normal limits and was assigned a GAF score of 60.  During 
October 2006 treatment, the Veteran was found to be slightly 
dysphoric and was assigned a GAF score of 58.  In February 
2007, the Veteran was found to have a normal mental status 
examination but for insomnia and was assigned a GAF score of 
55.  In May 2007, the Veteran's mental status examination was 
fully within normal limits and he was assigned a GAF score of 
65-70.  

In April 2007, the Veteran was seen in order to refill his 
anti-depressant medication.  At the time, the Veteran was 
found to have major depressive disorder symptoms of being 
depressed, having passive suicidal thoughts without active 
suicidal or homicidal intent, decreased interest, feelings of 
guilt and worthlessness, and irritability.  PTSD symptoms 
included hypervigilance, nervousness that snaps into anger, 
nightmares, and isolation.  Aside from the above symptoms, 
mental status examination was insignificant.  The Veteran was 
diagnosed as having PTSD, mild and recurrent major depressive 
disorder, and marijuana abuse in remission.  He was assigned 
a GAF score of 65-70.  

In July 2007, the Veteran was admitted overnight for having 
thoughts of harming himself or someone else.  The physician 
noted having seen the Veteran in irregular visits and had 
documented his lack of success of treating him.  In addition, 
the Veteran's response to medication had been marginal, 
though he stated they help, and had a relatively low degree 
of participation in therapeutic activities.  On admission, 
the Veteran was assigned a GAF score of 20.  During 
treatment, the Veteran's stay was essentially unremarkable 
and denied having harmful thoughts since being admitted.  

In July 2007, the Veteran was afforded a VA examination.  At 
that time, the Veteran was divorced and lived with his 
girlfriend.  The examiner noted that the Veteran presented as 
very dramatic and seemed to over endorse symptoms of 
emotional distress and rapport was difficult to establish.  
This was consistent with his MMPI, which contained extreme 
over endorsement.  At that time, the Veteran stated that he 
was treated for two to three years with medications of 
Wellbutrin, Buspar, and Minipress, which he took regularly.  
The Veteran admitted abusing alcohol and marijuana in the 
past.  He complained of having nightmares three to four times 
a week and continued to live in Vietnam.  He had problems 
with anger and authority and avoided crowds.  Regarding 
personal relationships, he stated that he cannot tolerate his 
family, but was more involved with his children now compared 
to when they were little.  The Veteran stated that he was not 
employed due to his orthopedic problems.  Mental status 
examination revealed that the Veteran was jovial, quite loud, 
controlling, overbearing, and over-talkative.  He would get 
off track easily and his responses were quite vague.  The 
Veteran was observed to be attractive, articulate, verbal, 
well-dressed, and well-groomed with poor social skills.  
Thought processes, speech and intellect were normal and there 
was no evidence of psychosis.  The Veteran was well oriented; 
affect was one of excitation; and reasoning, fund of 
information, and verbal comprehension were good.  The Veteran 
was restless, seemed distractible, and complained of having 
poor short term memory, though his sensorium was clear.  
Psychological symptoms resulted in endorsement of anxiety, 
panic attacks, depression, insomnia, appetite disturbance, 
crying spells, anhedonia, nightmares, head pain, stomach 
pain, racing thoughts, anger control problems, and isolation.  
He also complained of hearing mumbling in his head, paranoia, 
and suicidal and homicidal ideation.  The examiner opined 
that the Veteran was over endorsing his symptoms of emotional 
distress.  The examiner also opined that the Veteran was not 
unemployable, but his overall impulsivity and agitation, 
which is not totally related to PTSD, could cause him 
significant difficulty at work.  The examiner noted that the 
Veteran stated that he isolated himself, though he was quite 
jovial and friendly and seemed cheerful and outgoing and 
stated that he had a good relationship with his girlfriend 
and children.  The examiner stated that it continued to be 
his opinion that the Veteran had mild PTSD, but he did also 
have excitability and overall mood instability that 
represented a separate issue.  The examiner again stated that 
the Veteran produced extremely exaggerated MMPI-II response.  
The Veteran was diagnosed as having PTSD and mood disorder 
not otherwise specified in addition to a personality disorder 
not otherwise specified with antisocial features.  He was 
assigned a GAF score of 60.  The examiner opined that the 
Veteran's mood disorder was separate from his PTSD and that 
he was no worse than during the April 2005 and April 2006 
examinations.  The examiner noted that the Veteran's treating 
physicians found that his current GAF scores are between 65 
and 70 and are in the best position to understand his current 
condition.

In April 2008, the Veteran was again afforded a VA 
examination.  At that time, the Veteran stated that he had 
been married for one week and he married the woman with whom 
he had been living for some time and was his only friend.  
The Veteran indicated that they are not intimate and he deals 
with symptoms of anger control and road rage, anxiety when 
leaving his home, and startle response.  The examiner noted 
that the Veteran has undergone VA group therapy sessions and 
counseling over the past three years, which were helpful.  
The Veteran also stated that the medication he took helped to 
improve his symptoms and that he always took his medication.  
The examiner noted that this was a direct contradiction of 
his treating physician's notes, which indicated that the 
Veteran was virtually medication noncompliant.  The Veteran 
stated that he has no fun and was afraid.  Mental status 
examination revealed that the Veteran was somewhat disheveled 
and wore soiled clothing.  He had poor eye contact and was 
restless and walked around during the interview.  Thought 
processes were logical, coherent and relevant and speech was 
well-understood.  He was attractive, articulate, verbal, 
well-dressed, and well-groomed with poor social skills.  The 
Veteran was also well-oriented, exhibited no psychomotor 
slowing, and had good reasoning, verbal comprehension and 
concentration.  His affect was flat and blunted and he 
complained of poor short-term memory.  A review of 
psychological symptoms resulted in the endorsement of 
anxiety, panic attacks, depression, insomnia, crying spells, 
anhedonia, and nightmares.  He also indicated head and 
stomach pain, racing thoughts, anger control problems, 
auditory hallucinations, paranoia, and suicidal and homicidal 
ideation.  The examiner opined that the Veteran was no worse 
than when he was seen in January 2007 and April 2005 and that 
the Veteran's separate personality disorder and not his PTSD 
caused his lack of employment.  The examiner explained that 
the Veteran was not perceived as having a serious mental 
illness by his treating physicians and continued to produce 
an extremely exaggerated Minnesota Multiphasic Personality 
Inventory-II, malingering was suspected.  The Veteran was 
diagnosed as having mild PTSD and a mood disorder not 
otherwise specified.  In addition, the Veteran was also 
diagnosed as having a personality disorder not otherwise 
specified with antisocial borderline and narcissistic 
features.  He was assigned a GAF score of 60-65 for PTSD.  
The examiner explained that the Veteran's mood disorder was 
as likely as not associated with his PTSD and was also part 
and parcel with his personality disorder.  The examiner 
further opined that the Veteran's personality disorder was 
not part of his PTSD.  

In March 2008, the Veteran presented to the emergency room 
complaining of homicidal ideation towards his girlfriend.  
Mental status examination was insignificant as the physician 
noted that the Veteran had good insight and judgment in 
acknowledging that he was getting angry with his girlfriend 
and coming to the hospital to avoid acting on his homicidal 
ideation.  

During treatment in October 2008, the Veteran was reportedly 
talking gregariously in the waiting room and had a big grin 
on his face.  He stated that he was only like this there, but 
when he was home he was really depressed.  The Veteran 
suffered at that time from depression and difficulty 
sleeping.  The Veteran was diagnosed as having PTSD, major 
depressive disorder, and marijuana and alcohol abuse in 
remission and was assigned a GAF score of 65.  The Veteran 
was still taking medication for his depression and trouble 
sleeping.  A few days later in October 2008, the Veteran 
underwent a PTSD assessment.  Following a thorough review of 
the Veteran's treatment records and VA examinations, the 
physician diagnosed the Veteran as having PTSD and moderate 
recurrent major depressive disorder and assigned him a GAF 
score of 47.  The physician stated that the Veteran's current 
disability rating should be reconsidered and increased to a 
level that was more consistent with his current level of 
distress as in doing so, he would be viewed as having a 
higher level of personal integrity than the previous 
referenced VA examiners have ascribed to him.  

In January 2009, the Veteran was afforded a VA examination.  
At that time, the Veteran complained of having problems with 
his anger and developing and maintaining relationships.  He 
stated that he did not have any friends and lost his family, 
having not seen his grandchildren in over two years and 
having strained relationships with his children.  He stated 
that he broke his first wife's jaw and nearly killed his 
second wife.  He was legally married last year and was 
currently separated.  He was afraid to leave home as 
something might trigger his anger.  He was confused, tired 
and sad all the time and had nightmares about his combat 
experience three times a week on average.  The new medication 
he was taking decreased his nightmares to twice a week.  The 
Veteran stated that his PTSD symptoms have not decreased 
since his last examination and have not worsened because he 
isolated himself.  He had not been able to enjoy leisurely 
activities as he used to.  He was unemployed at that time and 
had not worked since he was fired in 2003 for injuring 
someone as a result of some "horseplay".  Mental status 
examination revealed that the Veteran was appropriately 
dressed in stained clothing and groomed.  He demonstrated no 
impairments of thought processes or speech.  He admitted 
having some auditory and visual hallucinations.  He had 
reduced eye contact, but behaved appropriately and was fully 
oriented.  He denied suicidal or homicidal ideation and was 
able to maintain personal hygiene and other basic activities 
of daily living.  There was no obsessive or ritualistic 
behavior and memory was intact.  The Veteran's mood was 
depressed, admitted anhedonia and withdrawing from others, 
and described being anxious and hypervigilant.  He also 
described problems sleeping and stated that he averaged 6 
hours sleep a night.  If he had a nightmare, he would remain 
awake as this triggered fear.  The examiner noted that the 
Veteran was overwhelmed with his PTSD and depression 
symptoms, which limited his ability to focus, concentrate, 
and perform routine tasks.  He was not able to communicate 
effectively in occupational and social settings and had a 
tendency to isolate himself.  Overall, the examiner found 
that the Veteran had moderate PTSD symptoms and did not 
appear to have significantly worsened since his last April 
2008 VA examination.  The Veteran's major depressive disorder 
appeared to be secondary to his PTSD and stress from 
relationship difficulties.  The Veteran was assigned a GAF 
score of 55.  The examiner stated that he appreciated the 
opinion offered by October 2008 VA physician stating that the 
Veteran's current rating did not represent his current 
disability.  The examiner, however, opined that there was 
currently no significant clinical evidence that the Veteran's 
symptoms have worsened and that it was his opinion that they 
actually improved since the time of the last VA examination 
as there was a reduction in the frequency of his nightmares, 
he was sleeping better, and had an overall improved mood as 
reported during January 2009 treatment.  The examiner noted 
that the Veteran was totally disabled secondary to his 
physical difficulties and that his current depression and 
PTSD symptoms were related to not working.  Also, the 
Veteran's symptoms did significantly limit his social 
functioning.

In light of the foregoing, the Board finds that the evidence 
does not support a rating in excess of 10 percent for PTSD 
from December 27, 2004 to January 9, 2006, and from April 1, 
2006 to January 21, 2009.  The medical evidence of record 
reveals GAF scores ranging from 20 to 70 throughout the 
appellate period, though the scores were predominantly 
between 55 and 65.  VA examination reports demonstrate that 
such a wide range of the assessment of the severity of the 
Veteran's PTSD is due to the Veteran consistently over 
exaggerating and over endorsing his symptoms.  See VA 
examinations dated April 2005, July 2007, April 2008.  In 
addition, the Veteran was diagnosed as having a personality 
disorder with antisocial borderline and narcissistic features 
that was found to be independent of the Veteran's PTSD.  The 
physician who performed the October 2008 PTSD assessment did 
argue that the Veteran's current disability rating should be 
increased to reflect his current level of distress and 
thereby he would be viewed as having a higher level of 
personal integrity than what previous VA examiners have 
ascribed to him.  However, the January 2009 examiner 
addressed this opinion stating that there was no clinical 
evidence showing that the Veteran's symptoms were worse than 
they were at the April 2008 examination, in fact, they 
actually showed improvement.  

Although the Veteran reported symptomatology that would 
warrant a rating higher than 10 percent, the Board finds that 
the Veteran is an unreliable historian and his level of 
disability is not consistent with his claimed symptoms.  For 
example, during the April 2008 VA examination, the Veteran 
reported that he took his medication regularly.  The 
examiner, however, pointed out that this was a direct 
contradiction of his treatment records that showed the 
Veteran was virtually noncompliant.  In addition, on several 
occasions the Veteran was observed as being talkative, 
outgoing, and jovial, though he would complain of being 
depressed.  See VA examinations dated April 2005, July 2007 
and VA treatment record dated October 2008.  Furthermore, the 
Veteran's PTSD symptoms have been consistently described as 
being mild during VA examinations and his unemployment has 
been attributed to his physical disabilities and not to his 
PTSD.  Therefore, the Veteran's PTSD does not warrant a 
rating in excess of 10 percent from December 27, 2004 to 
January 9, 2006, and from April 1, 2006 to January 21, 2009.

The Board also finds that the evidence does not support a 
rating in excess of 50 percent from January 22, 2009, 
forward.  The January 2009 VA examination reveals a GAF score 
of 55, indicating only moderate symptoms and the examiner 
described the Veteran's PTSD symptoms as moderate.  During 
the examination, the Veteran described having problems with 
his family relationships and isolation in addition to having 
auditory and visual hallucinations, depressed mood, anxiety, 
and hypervigilance.  However, the Board points out that the 
Veteran has not been a reliable historian as stated above and 
is known to over exaggerate symptoms.  Although the examiner 
did note that the Veteran's symptoms did significantly limit 
his social functioning, they did not impact his employability 
and had been described as only moderate in severity.  
Therefore, looking at the Veteran's disability picture as a 
whole, the Board finds that the Veteran does not fully meet 
the currently assigned 50 percent disability rating.  There 
is no competent evidence during this time period that the 
Veteran suffers from such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  Noting that the Veteran 
does not fully meet the criteria for a 50 percent rating, the 
Board also points out that the criteria for a 70 percent 
rating are neither approximated nor met.  Therefore, the 
Veteran's PTSD does not warrant a rating in excess of 50 
percent from January 22, 2009, forward.

The appellant has also provided excerpts from medical books 
about PTSD.  To the extent that he is attempting to infer 
from the medical literature that his service-connected PTSD 
should be assigned higher ratings, such inference would 
constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  While it is argued that the 
medical literature provided by the appellant is supportive of 
the claim, the Board finds that such generic texts, which do 
not address the facts in this particular case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.

The Veteran's and others' lay statements as to the frequency 
and severity of his symptoms have been considered.  However, 
the Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  The preponderance of the evidence 
is against higher ratings for the Veteran's PTSD.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Extraschedular considerations

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability is manifested by 
impairment in social and occupational functioning; impairment 
specifically contemplated by the rating criteria.  The Board 
notes that the Veteran has been unemployed since 2003.  Both 
the medical evidence of record and the Veteran attribute his 
unemployability to reasons other than his PTSD.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation for the 
service-connected PTSD is adequate and referral is not 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A.  Hearing loss 

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  

The service treatment records show that the Veteran's hearing 
was within normal limits according to VA standards on 
entrance to service, during service, and at separation.  

The only post-service audiological medical evidence of record 
is the March 2009 VA examination.  Pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
25
LEFT
15
10
15
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in both right and left ears.  The Veteran was 
diagnosed as having hearing within normal limits at all 
rating frequencies bilaterally.  

In this case, as shown in the March 2009 VA examination, the 
Veteran does not currently have hearing loss as defined by 
38 C.F.R. § 3.385.  In the absence of a current disability, 
there cannot be a grant of service connection.  Brammer, 3 
Vet. App. at 225.  As there is no competent evidence showing 
current hearing loss disability as defined by 38 C.F.R. 
§ 3.385, the Veteran's claim for service connection for 
bilateral hearing loss must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

B.  Hypertension

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having hypertension.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
hypertension had its onset in service.  

Service treatment records are silent for any findings or 
treatment for high blood pressure.  Post-service VA treatment 
records show that the first indication that the Veteran was 
diagnosed as having hypertension was in January 2005.  Prior 
to January 2005, the Veteran did have a recording of blood 
pressure reading of 168/96 in November 2004.  There is no 
medical evidence of record earlier than November 2004 showing 
that the Veteran had high blood pressure.  The long time 
lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In addition, a careful review of the claims file 
reveals that there is no competent medical evidence linking 
hypertension to service.  VA medical treatment records 
regarding hypertension make no mention of any link between 
this condition and service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

Finally, the evidence does not show that the Veteran was 
diagnosed with hypertension within one year following his 
separation from service.  Hypertension was not diagnosed 
until 2004.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

C.  Sleep disorder

Following a careful review of the record, the Board finds 
that service connection for a sleep disorder is not 
warranted.  

The competent medical evidence of record does demonstrate 
that the Veteran has been diagnosed as having a sleep 
disorder.  Service treatment records, including the Veteran's 
separation examination, are silent for any complaints or 
findings referable to a sleep disorder.  Post-service 
treatment records do show that the Veteran intermittently had 
trouble sleeping.  However, this was considered a symptom of 
his service-connected PTSD and had been considered in his 
disability rating for that condition.  Therefore, to assign a 
separate disability rating for the Veteran's sleep problems 
would constitute pyramiding and would be contrary to 38 
C.F.R. § 4.14.  Furthermore, while there is evidence that the 
Veteran suffers from problems sleeping, as was stated 
earlier, a current disability is required in order to 
establish service connection.  Brammer, 3 Vet. App. at 225.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims and they must be denied.

D.  GERD, hiatal hernia, and irritable bowel 

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
GERD, hiatal hernia, and irritable bowel with chronic 
constipation and diarrhea.  

The competent medical evidence of record does not demonstrate 
that the Veteran currently suffers from GERD, hiatal hernia, 
or irritable bowel.  Service treatment records and post-
service medical treatment records are silent for any findings 
of GERD, hiatal hernia, or irritable bowel.  As was stated 
earlier, a current disability is required in order to 
establish service connection.  Brammer, 3 Vet. App. at 225.  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for GERD, hiatal hernia, and irritable bowel and 
the claims are denied.  38 U.S.C.A. § 5107(b).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims and they must be denied.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Regarding the claims for service connection, the RO provided 
the appellant pre-adjudication notice by a letter dated in 
August 2008.  

With regard to PTSD, the issue before the Board is the 
initial rating.  Where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of December 27, 2004, the date 
of his claim, and an initial rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his arguments included in 
correspondence of record.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  For the Veteran's claims 
for an increased rating for PTSD and service connection for 
bilateral hearing loss, the VA afforded the appellant 
physical examinations and obtained medical opinions as to the 
etiology and severity of disabilities.  For the claims for 
service connection for hypertension and a sleep disorder, VA 
need not obtain an examination as the evidentiary record does 
not show that they are associated with an established event, 
injury, or disease in service; or otherwise associated with 
military service.  Nor was the Veteran's hypertension 
manifested during an applicable presumptive period.  
Furthermore, VA need not obtain examinations for the claimed 
GERD, hiatal hernia, and irritable bowel as the evidentiary 
record does not show that the Veteran currently suffers from 
these disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Therefore, all known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent from December 27, 2004 to January 9, 2006, and from 
April 1, 2006 to January 21, 2009, and in excess of 50 
percent from January 22, 2009, forward, for service-connected 
PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

Service connection for a sleep disorder is denied.

Service connection for GERD is denied.

Service connection for hiatal hernia is denied.

Service connection for irritable bowel with chronic 
constipation and diarrhea is denied.


REMAND

Although there is no record of a diagnosis of erectile 
dysfunction, this condition has been listed as a disability 
the Veteran suffers from in his VA treatment records.  The 
first indication that the Veteran was suffering from erectile 
dysfunction was during VA treatment in June 2006.  At the 
time, the Veteran complained that the psychological 
medication he was taking may cause his "sexual 
dysfunction."  The treating physician stated that the 
Veteran's medication would be adjusted to minimize the sexual 
side effects.  The Board finds that the Veteran should be 
afforded a VA examination on remand to obtain a medical 
opinion to determine if the medication that the Veteran is 
taking to treat his service-connected PTSD is causing the 
erectile dysfunction.  In the Board's view, such an opinion 
is necessary for a determination on the merits of the claim.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the Veteran's erectile dysfunction.  The 
claims file must be made available to the 
examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report. 

Based on the examination and review of 
the record, the examiner is requested to 
answer the following questions:  

(a)  Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's current erectile 
dysfunction is related to his active 
military service?    

(b)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the current 
erectile dysfunction was caused by the 
service-connected PTSD, including the 
medication the Veteran is taking to 
treat PTSD?  

(c)  If the answer is no, is it at least 
as likely as not (50 percent or higher 
degree of probability) that the 
Veteran's service-connected PTSD 
aggravated his erectile dysfunction?  

The physician is advised that 
aggravation is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the physician should indicate, to the 
extent possible, the approximate level 
of severity of the erectile dysfunction 
(i.e., a baseline) before the onset of 
the aggravation. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Readjudicate the Veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


